TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2021



                                       NO. 03-19-00581-CR


                              Jeremy Michael Juarez, Appellant

                                                 v.

                                    The State of Texas, Appellee




        APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment adjudicating guilt. Therefore, the Court reverses the trial court’s

judgment adjudicating guilt and remands the case to the trial court for a new punishment hearing.

No adjudication of costs is made.